Porter, J.
delivered the opinion of the court. The appellee moves to dismiss the ap« , . , . peal m these cases on two grounds.
First, because the appeal has been taken too late.
Second, because the bond was not given according to law.
The judgment rendered in these cases, bears date the 2d of May, 1825. The order of the judge, granting the appeal, is of the 31st October, 1826. The code of practice declares, that no appeal will lie, except as it regards minors, after a year has expired, to be computed from the day on which the final judgment was rendered ; if the party claiming the same, reside in the state, and after two years, if he be absent therefrom. C. Frac. 533.
The appellee in the instance before us, is neither a minor, nor has she been absent from the state, and the statement already made shews that nearly 18 months had elapsed from the time judgment was rendered, until the appeal was taken. The conclusion, therefore, that it is too late, and must be dismissed, is so ob*289vious, that no observations would be necessary from the court, were it not for a question which has been raised in relation to the time the law already cited, was in force, in the parish.
Wilson-for the plaintiff, Thomas for the defendant.
The code of practice, it is said, was not pro-mulgatedinthe parish of Rapides twelve months before the appeal was taken, and the appellee has been called on to shew when it was first in force here. She answers this by shewing the law to be in force now, and relies on a late act of the legislature, which provides, that whenever the promulgation of a law is contested, the person contesting the same, shall be held to prove, the fact. It is unnecessary for us to express any opinion on whom the onus probandi lies in cases such as that before the court, for, by the endorsement, on the copy of the code of practice, forwarded for the use of this tribunal it appears to have reached here the 3d October 1825, and from that time until the appeal was taken, more than one year had elapsed. Acts of Leg. 1827,172.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed with costs.